Case: 4:14-cv-00832-DCN Doc #: 198 Filed: 11/02/18 1 of 3. PageID #: 9419




                                                                 FILED 
                                                             12:15 pm Nov 02 2018
                                                          Clerk U.S. District Court 
                                                          Northern District of Ohio 
                                                                       Cleveland 
Case: 4:14-cv-00832-DCN Doc #: 198 Filed: 11/02/18 2 of 3. PageID #: 9420
Case: 4:14-cv-00832-DCN Doc #: 198 Filed: 11/02/18 3 of 3. PageID #: 9421
